Citation Nr: 1031397	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include colitis and/or bleeding ulcers.

2.  Entitlement to service connection for bilateral hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.  

4.   Entitlement to an initial compensable evaluation for right 
lower extremity intermittent sciatica.

5.  Entitlement to an initial compensable evaluation for left 
lower extremity intermittent sciatica.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to February 1972 
and periods of active duty and inactive duty for training in the 
Army Reserves and Pennsylvania National Guard from March 1972 to 
March 1977.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied service connection 
for colitis, hearing loss, and tinnitus.  

In June 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

An April 26, 2010 rating decision granted service connection for 
left and right lower extremity intermittent sciatica.   A 
noncompensable initial evaluation was assigned for each lower 
extremity, effective from June 19, 2006.  In a written statement 
received at the RO in June 2010, the Veteran expressed 
disagreement with the assigned initial evaluations.  The record 
does not reflect that a Statement of the Case has been issued 
with regard to the issues of entitlement to compensable initial 
evaluations for left and right lower extremity intermittent 
sciatica.  Where a statement of the case has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2009).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the Veteran's claims for entitlement to service 
connection for bilateral hearing loss disability and tinnitus, 
the record reflects that the Veteran has complained of 
experiencing tinnitus and hearing loss since service.  A report 
of an uninterpreted private, Beltone audiogram, dated in June 
2007, contains a notation that the Veteran had hearing loss at 
the 4000 and 8000 Hertz frequencies.  In a September 2009 
statement, the Veteran indicated that while in the military he 
performed numerous fire power demonstrations with no ear 
protection and that he ran a bulldozer over eight hours a day for 
many weeks without ear protection.  The Veteran's service 
personnel records (including his DA Form 20 and DD 214) show that 
he received a Marksman (rifle) Badge and that his military 
occupational specialties included that of a topographic 
instrument repairman and a crawler tractor operator.  Thus, in 
light of the evidence of record (i.e.--the Veteran's DD 214 and 
DA Form 20) and the Veteran's competent and credible statements 
regarding exposure to loud noises in service, the Board finds 
that acoustic trauma due to loud noise exposure in service is 
conceded as such is consistent with the circumstances of the 
Veteran's service.  38 U.S.C.A. § 1154(a).

However, despite evidence of exposure to noise in service and 
evidence of current tinnitus and bilateral hearing loss, the 
record does not demonstrate that the Veteran has been provided a 
VA examination to determine the nature and etiology of his 
tinnitus and hearing loss.  Accordingly, the issues of 
entitlement to service connection for bilateral hearing loss 
disability and tinnitus must be remanded in order to obtain a VA 
examination.  Such information is necessary in order to properly 
adjudicate the Veteran's claims.  

With respect to the Veteran's claim for entitlement to service 
connection for a gastrointestinal disability, a June 26, 1976 
individual sick slip shows that while serving with Company A of 
the 876th Combat Engineering Battalion, the Veteran was sent to 
the hospital after vomiting up blood.  A DA Form 2173 (Statement 
of Medical Examination and Duty Status) also shows that on June 
26, 1976, the Veteran was admitted to Good Samaritan Hospital in 
Lebanon, Pennsylvania for a bleeding ulcer.  Post-service 
treatment records show that since 1977, the Veteran has reported 
a history of colitis, complained of experiencing diarrhea, 
underwent a colonoscopy, and has been prescribed Librax and 
Tagament.  However, despite evidence of both in-service and post-
service gastrointestinal symptomatology, the record does not show 
that the Veteran has been provided a VA examination to determine 
the nature and etiology of such condition(s).  Therefore, issue 
of entitlement to service connection for a gastrointestinal 
disability must be remanded in order to obtain a VA examination.  
Such information is necessary in order to properly adjudicate the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case 
adjudicating the issues of entitlement to 
compensable initial evaluations for right 
and left lower extremity intermittent 
sciatica.  The Veteran should be advised 
that a timely substantive appeal must be 
received in order to complete an appeal as 
to these matters.  Only if a timely appeal 
as to an issue is received should the 
matter be returned to the Board for 
appellate consideration.

2.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
hearing loss disability, tinnitus, and 
gastrointestinal disability since his 
discharge from service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already of 
record.

3.  The Veteran should be scheduled for a 
VA audiological examination to determine 
whether he has hearing loss disability 
and/or tinnitus related to service.  
Following examination of the Veteran (to 
include eliciting the Veteran's service and 
post-service medical history concerning 
hearing loss and tinnitus) and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran has 
current hearing loss disability and/or 
tinnitus that was caused, or aggravated, by 
his military service, to include reported 
exposure to acoustic trauma from 
participation in bulldozing activity and/or 
arms fire in service.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior, and pursuant, to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.

4.  The Veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of his 
gastrointestinal disability.

The examiner should identify all 
gastrointestinal disabilities found to be 
present.

The examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that any current 
gastrointestinal disability is 
etiologically related to the Veteran's 
service in the military, to include the 
documented in-service gastrointestinal 
symptomatology (i.e. vomiting blood and 
bleeding ulcers on June 26, 1976).

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior, and pursuant, to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.

5.  Following completion of the above, 
readjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss disability, tinnitus, and a 
gastrointestinal disability. If any benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


